Title: To John Adams from François Adriaan Van der Kemp, 7 May 1815
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear and Respected Sir.
Oldenbarneveld 7 Maÿ 1815.


It Shall be a part of my Sundays devotion to give you my Sincerest thanks for your kindnesses which I received in your Letters of the 3d and 8th of April I feel Sensibly I cannot be grateful enough for these as theÿ contribute always So efficaciously to dispell the gloom, which hovers over  me now and cheer up my depressed Spirits, and why then Should I not apply to this remedy whose Salutary effects I experienced So often—Non Sum qualis eram and claudicat ingenium I indulge too often in my too Sanguine prospects and feel then the poignance of disappointments with a redoubled force You may guess Sir! how my fleeting tranquility was disturbed by the late European events but it cannot be adequate to what I really Suffered I hoped to lay down my head in peace and blended this hope with dreams of happiness which Should have been bestowed on both Continents and your excelent Son one of the means to whom his country Should become indebted for these blessings: the last I will not yet give up and remain, firmly persuaded, that it Shall not be through a want of abilities or exertions in Him if his patriotic views are not accomplished The almighty blessings prosper Him and bring from darkness Light once more forward!
How Shall his bosom glow when He sees his Sons in health in London! how Shall he be delighted with their improvements and cultivate their promising talents in that Scientific  country He Shall now repay to them, what he received from his father!
Although your heart delighted in this Sacrifice, it must have given to you and your Lady Some momentarÿ painful reflections but you did not educate them for yourselves alone you wished, that they Should follow their Fathers Steps—and to what higher School under their fathers eye could you have entrusted their tuition? Had I lived near you it would have been to me a pleasant task to double my visits to discourse with you on their journey their arrival their entrance in a new world,  and discuss with one another—on the future expansion of talents yet in the bud—on the preeminnce  at which they might arrive through unrelenting industry but then too, it could not fail or now and then a Shadow would be Spread over these Scenes when we Survey’d the possibility of these blasted hopes perhaps in that Same instant, are vainly imagined that their maturity was approaching However had I lived So near you, then now and then you would have visited my Solitary cottage and walked in my garden with me, and admired the vegetables reared by my own hand, and dispelled the dark Phantoms if they approached too near in entertaining me from your treasured lore of ancient and modern learning without any of us fearing, that a different System or clashing opinion or on Theology Politics or Literature would have rendered him obnoxious as an Heretick, while your Lady would have Strewed Some flowers on our walk Alas! this was not our Lot and I Should be undeserving the distinguishing favours which you continue to bestow upon me if I did not value them highly nevertheless it  remains a truth that an affectionate Letter and the presence of a frend do widely differ
Two of my valued frends leave this neighbourhood—Col. B. Walker removed his family to Madison county—and Judge Platt goes to reside at Albanÿ—with the Latter I was intimately connected Since 93 with the first Since 98. It is true, Since I kept no horses, it was but Seldom I enjoy’d their Society—Scarce once in a year, except they could make it convenient to come here—but theÿ were So near bÿ—they Shared So Sincerily in all that, which did befall me, that the wide distance, by which we are now Separated—Seems a gap as that of death It will not appear all ways So!
Next week I Shall enjoy the gratification, that my good wife goes with my frend Mappa and her Daughter—to See her children and grand-children at Philadelphia, what a pleasing Satisfaction to my heart that She, to whom I am So infinitely indebted, can obtain an object, for which I doubt not—She Secretly wished, although her delicacÿ prevented its utterance—when She deemed it unfeasible, Mÿ Noble Son—and my frend Busti offered me, to charge them Selves with the expences of this journeÿ and I thank God that I can as cheerfully receive, as I give—when I know the heart of the Donor—Think—my Dear Sir! what I must have felt—when—bÿ an unexspected Small Legacÿ—how thankfully I remain for the offer—we can defray the costs of this So much desired excursion from our own Scanty purse.
But I believe I wrote now as much on my Self as John Randolph—I would claim nevertheless—though I can not write like this Virginian worthy in one point the preeminence—that I write to an friend from Whom I have nothing to conceal—and He for the Public, which he Should be discontented with—if it believed literaly all he asserted.
Will you give me the Objectionable parts of Monroe’s and Pinkney’s Treatÿ—which maÿ have induced President Jefferson to reject it—I read it more than once—but mÿops Sum—and await your verdict.
Recommend me to your Ladÿ—I remain / Dear and respected Sir / your affectionate and obliged frend!


Fr. Adr. vanderkemp




